Case 3:20-cv-00054-GCS Document 38 Filed 09/11/20 Page 1 of 4 Page ID #135




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ROBERT JOYNER,                              )
                                             )
                  Plaintiff,                 )
                                             )
 vs.                                         )         Cause No. 3:20-cv-00054-GCS
                                             )
 VENERIO SANTOS, and                         )
 ALFONSO DAVID                               )
                                             )
                  Defendants.                )

                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

       On January 14, 2020, Plaintiff Robert Joyner, who was incarcerated at Shawnee

Correctional Center, filed suit pursuant to 42 U.S.C. § 1983 alleging that Defendant

Venerio Santos and Defendant Alfonso David were deliberately indifferent to his

complaints of pain in various parts of his body and of a bleeding rectum. Now before the

Court is Defendant David’s motion to dismiss for failure to state a claim. (Doc. 33).

Defendant argues that Plaintiff filed suit against him after the expiration of the applicable

statute of limitations. The deadline for Plaintiff’s response has come and gone, and he has

not responded to Defendant’s motion. For the reasons delineated below, the Court

GRANTS Defendant David’s motion to dismiss.

                                  FACTUAL BACKGROUND

       Pursuant to Local Rule 7.1(c), the failure to file a timely response to a motion may,

in the Court’s discretion, be considered an admission of the merits of the motion.




                                         Page 1 of 4
Case 3:20-cv-00054-GCS Document 38 Filed 09/11/20 Page 2 of 4 Page ID #136




Nonetheless, a brief recitation of the facts is of assistance in demonstrating that the

exercise of that discretion is appropriate here.

       Plaintiff Robert Joyner alleges in his complaint that Defendant David, a doctor,

began treating Plaintiff for his throat, chest, and stomach pains shortly after he was

transferred to Shawnee Correctional Center in November 2012. (Doc. 1, ¶ 41, 42).

Defendant David continued to treat Plaintiff for various medical issues until September

29, 2017. (Doc. 1, ¶ 43-62). On January 24, 2018, Plaintiff was transferred to Centralia

Correctional Center, and other doctors took over his medical care. (Doc. 1, ¶ 63).

       There are no allegations of treatment by Defendant David after September 29,

2017. Plaintiff filed suit on January 14, 2020, alleging that Defendant David acted with

deliberate indifference to his medical needs in such a way as to deprive Plaintiff of

necessary and adequate medical care. Defendant David filed a motion to dismiss on July

31, 2020, asserting that Plaintiff fails to state a claim because Plaintiff filed suit nearly

three years after the last alleged deliberate indifferent act, well beyond the two-year

statute of limitations period.

                                         ANALYSIS

       A complaint must include enough factual content to give the opposing party

notice of what the claim is and the grounds upon which it rests. See Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 698 (2009). To satisfy the

notice-pleading standard of Rule 8, a complaint must provide a “short and plain

statement of the claim showing that the pleader is entitled to relief” in a manner that

provides the defendant with “fair notice” of the claim and its basis. Erickson v. Pardus, 551


                                          Page 2 of 4
Case 3:20-cv-00054-GCS Document 38 Filed 09/11/20 Page 3 of 4 Page ID #137




U.S. 89, 93 (2007)(citing Twombly, 550 U.S. at 555 (quoting FED. R. CIV. PROC. 8(a)(2)). In

ruling on a motion to dismiss for failure to state a claim, a court must “examine whether

the allegations in the complaint state a ‘plausible’ claim for relief.” Arnett v. Webster, 658

F.3d 742, 751 (7th Cir. 2011)(citing Iqbal, 556 U.S. at 677-678).

       The limitations period for a civil rights claim brought pursuant to 42 U.S.C. § 1983

is determined by the law of the state in which the alleged violation took place. See

Hoagland v. Town Clear Lake, Ind., 415 F.3d 693, 699-700 (7th Cir. 2005). In Illinois, where

the events in Plaintiff’s complaint occurred, that period is two years. See Woods v. Illinois

Dept. of Children and Family Svcs., 710 F.3d 762, 765-766 (7th Cir. 2013); 735 ILCS § 5/13-

202. Ongoing violations of the plaintiff’s constitutional rights may delay the accrual date

under the continuing violation doctrine. See Heard v. Sheahan, 253 F.3d 316, 319 (7th Cir.

2001). However, in a case of an allegedly ongoing injury, the date of accrual is either the

date on which the allegedly unlawful conduct ended or the last day on which the

defendant had the power to have an impact on the inmate’s medical care. Id. at 318.

       The events described in Plaintiff’s Complaint surrounding Defendant David

began in November 2012 and ended on September 19, 2017. On January 24, 2018, Plaintiff

was transferred to another facility. From that point forward, other doctors took over

Plaintiff’s medical care. There are no alleged facts regarding Defendant’s medical care for

Plaintiff after September 19, 2017. However, Plaintiff did not file suit until January 14,

2020. Due to Plaintiff’s failure to respond to Defendant’s motion, this Court finds it

appropriate to exercise its discretion under Local Rule 7.1(c). This Court interprets

Plaintiff’s failure to respond to Defendant’s motion as an admission of the merits of the


                                          Page 3 of 4
Case 3:20-cv-00054-GCS Document 38 Filed 09/11/20 Page 4 of 4 Page ID #138




motion. As such, Plaintiff’s claim accrued as to Defendant David in September 2017, and

the statute of limitation lapsed approximately one year and four months before Plaintiff

filed suit.

                                     CONCLUSION

       For the above-stated reasons, Defendant David’s motion to dismiss is GRANTED.

Plaintiff Robert Joyner’s claims against him are dismissed with prejudice, as they are

barred by the applicable statute of limitations. Defendant David shall be terminated as a

party to this action.

       IT IS SO ORDERED.                                              Digitally signed
                                                                      by Judge Sison 2
       Dated: September 11, 2020.
                                                                      Date: 2020.09.11
                                                                      12:04:48 -05'00'
                                                      ______________________________
                                                      GILBERT C. SISON
                                                      United States Magistrate Judge




                                       Page 4 of 4
